Title: To Thomas Jefferson from Samuel Smith, 20 January 1808
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Senate Chamber 20 Jany. 1808
                  
                  I have this moment been informed that Colo. N. Ramsey (Naval Officer for the Port of Baltimore) is dead—I take an early Oppertunity of Saying, that Mr. James H. Culloh, late a senator of the State of Maryland, is a Gentleman of high respectability, and that his appointment to the Naval Office of Baltimore will give almost universal satisfaction to the Republicans of that City—I have the honor to be—
                  Your Obedt. Servt.
                  
                     S. Smith 
                     
                  
               